Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 1 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 2 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 3 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 4 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 5 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 6 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 7 of 8
Case 20-00537   Doc 6   Filed 01/08/20   Entered 01/08/20 14:26:44   Desc Main
                           Document      Page 8 of 8
